                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                           Case No. 18-cr-0085 (WMW/HB)

                            Plaintiff,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Barry Ron Skog,

                            Defendant.


      This matter is before the Court on the August 28, 2018 Report and Recommendation

of United States Magistrate Judge Hildy Bowbeer. (Dkt. 44.) No objections to the Report

and Recommendation have been filed in the time permitted.

      Based on the Report and Recommendation and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

      1. The August 28, 2018 Report and Recommendation, (Dkt. 44), is ADOPTED.

      2. Defendant’s Motion to Suppress Statements, (Dkt. 30), is DENIED.


Dated: October 10, 2018                              s/Wilhelmina M. Wright
                                                     Wilhelmina M. Wright
                                                     United States District Judge
